 



Exhibit 10.101
CANADIAN NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2005 LONG TERM INCENTIVE PLAN
     THIS AGREEMENT, made as of the [Day] day of [Month], YEAR, by and between
Alliance Data Systems Corporation (the “Company”) and [First] [Last] (the
“Participant”) who is an employee of the Company or one of its Affiliates.
W I T N E S S E T H:
     WHEREAS, pursuant to the Company’s 2005 Long Term Incentive Plan (the
“Plan”), the Company desires to afford the Participant the opportunity to
acquire, or enlarge, his ownership of the Company’s common stock, $0.01 par
value per share (“Stock”), so that he may have a direct proprietary interest in
the Company’s success.
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
     1.      Grant of Option. Subject to the term and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant, during the
period commencing on the date of this Agreement and ending on the close of
business on the day of the tenth anniversary of the date hereof (the
“Termination Date”), the right and option (the “Option”) to purchase from the
Company, at a price of [Option Price] per share (the “Option Price”), an
aggregate of [# Options] shares of Stock (the “Option Shares”).
     2.      Limitation on Exercise of Option. Subject to the terms and
conditions set forth herein and in the Plan, the Option will become exercisable
33% upon the day of the first anniversary of grant; an additional 33% of the
Option will become vested and exercisable on the day of the second anniversary
of the date of grant; and the final 34% of the Option will become vested and
exercisable on the day of the third anniversary of the date of grant provided,
that, the Participant is then employed by the Company or an Affiliate.
Notwithstanding the foregoing, subject to the limitations of the Plan, the
Committee may accelerate the vesting and exercisability of all or part of the
Option at any time and for any reason.
     3.      Termination of Employment. Upon termination of employment, the
Option shall remain exercisable as follows:
          (a)      From the date of the notice to the Participant of the
termination of the Participant’s employment or service with the Company and its
Affiliates, or the date of the notice of resignation from the Participant, as
the case may be, for any reason other than death, Disability, Retirement or
termination by the Company or an Affiliate for Cause, the Participant may
exercise a vested portion of any outstanding Option, but only to the extent the
Option was exercisable immediately prior to the date of such notice, until the
earlier of the last day of the Option term or the last day of the 30-day period
following the date of such notice without regard to any statutory or common law
amounts to which the Participant may otherwise be entitled.

1



--------------------------------------------------------------------------------



 



          (b)      If a Participant terminates employment due to Retirement, the
Participant may exercise the vested portion of any outstanding Option, but only
to the extent the Option was exercisable immediately prior to Retirement, until
the earlier of the last day of the Option term or the last day of the one-year
period following Retirement.
          (c)      Upon termination of the Participant’s employment with the
Company and its Affiliates due to death or Disability, the Participant may
exercise the vested portion of any outstanding Option, but only to the extent
the Option was exercisable immediately prior to termination of employment, until
the earlier of the last day of the Option term or the last day of the one-year
period following termination of employment or other service.
          (d)      Upon termination of a Participant’s employment or other
service with the Company and its Affiliates due to Cause, the entire Option
shall immediately be forfeited and no longer exercisable.
     4.      Time and Method of Exercising Option. The Option, to the extent
vested, may be exercised, in whole or in part, by giving written notice of
exercise to the Company specifying the number of whole shares of Stock to be
purchased. Such notice shall be accompanied by the payment in full of the Option
Price. Such payment shall be made either: (i) in cash at the time of purchase;
(ii) through such “cashless exercise” procedure that is acceptable to the
Committee in its full discretion, to the extent that such procedure does not
violate the Sarbanes-Oxley Act of 2002, or any other applicable law, or
(iii) subject to applicable law, in any other form of legal consideration that
may be acceptable to the Committee in its discretion. Notwithstanding the
provision herein or in the Plan, once granted, neither the exercise period nor
the term of any Option may be extended if such extension would cause the Option
to be subject to excise tax under Section 409A of the Internal Revenue Code
(“409A of the Code”). In addition, the timing of any payment shall also comply
with 409A of the Code.
     5.      Issuance of Shares. Except as otherwise provided in the Plan, and
subject to applicable law, as promptly as practical after receipt of such
written notification of exercise and full payment of the Option Price and any
required income tax withholding, the Company shall issue or transfer to the
Participant the number of Option Shares with respect to which Options have been
so exercised (less shares withheld in satisfaction of tax withholding
obligations, if any), and shall deliver to the Participant a certificate or
certificates thereof, registered in the Participant’s name.
     6.      Company; Participant.
          (a)      The term “Company” as used in this Agreement with reference
to employment shall include the Company and its Affiliates, as appropriate.
          (b)      Whenever the word “Participant” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiaries, the executors, the administrators, or
the person or persons to whom the Options may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

2



--------------------------------------------------------------------------------



 



     7.      Non-Transferability. The Option shall not be transferable by the
Participant other than by will or by the laws of descent and distribution or
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act) and the Option shall be exercisable during
the lifetime of the Participant only by the Participant or his guardian or legal
representative. The terms of the Option shall be final, binding and conclusive
upon the beneficiaries, executors, administrators, heirs and successors of the
Participant. Until the Option has vested, shares subject to the Option shall not
be sold, transferred or otherwise disposed of, shall not be pledged or otherwise
hypothecated, and shall not be subject to the claims of creditors.
     8.      Adjustments; Change in Control.
          (a)      In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and kind of shares that may be issued in respect of
outstanding Options and (ii) the exercise price or purchase price relating to an
Option In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Options in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate or in response to changes
in applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to Options
subject to Section 6(g) of the Plan to the extent that such authority could
cause such Options to fail to qualify as “qualified performance-based
compensation” under Section 162(m)(4)(C) of the Code.
          (b)      In connection with a Change in Control, the Committee may, in
its sole discretion, accelerate the vesting with respect to any or all Options
granted under the Plan and may require that any and all vested Options be
cancelled irrespective of whether the exercise price of such Options is greater
than the Fair Market Value of the shares covered by such Options. In the event
of any such cancellation, if the exercise price of such Option is less than the
Fair Market Value of the shares covered by such Options (the “Spread”), the
Committee must provide either that (a) any such cancelled Options shares or
combination thereof be deemed automatically exercised or (b) the affected
Participants shall receive property, shares or a combination thereof, an amount
equal to the value of the Spread. If the Option is not assumed, substituted for
an Award of equal value, or otherwise continued after a Change in Control, the
Option shall automatically vest prior to the Change in Control at a time
designated by the Committee. Notwithstanding the foregoing, no cancellation
pursuant to this provision shall be deemed an action that materially impairs the
rights of any Participant with respect to his Option and no Participant consent
shall be required with respect to the cancellation of any Option under this
provision. Timing of any payment or delivery of shares of Stock under this
provision shall be subject to the 409A of the Code. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to Options
subject to Section 6(g) of the Plan to the extent that such

3



--------------------------------------------------------------------------------



 




authority could cause such Options to fail to qualify as “qualified
performance-based compensation” under Section 162(m)(4)(C) of the Code.
          (c)      Notwithstanding any other provision contained herein to the
contrary, all conditions and restrictions relating to the Option, including
limitations on exercisability, risks of forfeiture and conditions and
restrictions requiring continued employment or the achievement of performance
objectives with respect to the exercisability of the Option, shall immediately
lapse upon a termination of employment or service by the Company without Cause
or by a Participant for Good Reason, within twelve months after a Change in
Control, and the Option shall remain outstanding until the earlier of the last
day of the term of such Option, or the end of the last day of the one-year
period following such termination.
     9.      Clawback. Notwithstanding anything in the Plan or this Agreement to
the contrary, in the event that the Participant breaches any nonsolicitation
Agreement entered into with, or while acting on behalf of, the Company or any
Affiliate, the Committee may (a) cancel the Option, in whole or in part, whether
or not vested, and/or (b) if such conduct or activity occurs within one year
following the exercise or payment of the Option, require the Participant to
repay to the Company any gain realized or payment or shares received upon the
exercise or payment of the Option (with such gain, payment or shares valued as
of the date of exercise or payment). Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in shares of Stock or cash or a combination thereof
(based upon the Fair Market Value of the shares of Stock on the date of
repayment), and the Committee may provide for an offset to any future payments
owed by the Company or any Affiliate to the Participant if necessary to satisfy
the repayment obligation; provided, however, that if any such offset is
prohibited under applicable law, the Committee shall not permit any offsets and
may require immediate repayment by the Participant.
     10.      Rights as Shareholder. The Participant or a transferee of the
Options shall have no rights as shareholder with respect to any Option Shares
until he shall have become the holder of record of such share, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
Option Shares for which the record date is prior to the date upon which he shall
become the holder of record thereof.
     11.      Compliance with Law. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Option, and that the
Company will not be obligated to issue or transfer any shares to the Participant
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority. Any determination in
this connection by the Committee shall be final, binding and conclusive. The
Company shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.
     12.      No Right to Continued Employment. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue in the employ
of the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly

4



--------------------------------------------------------------------------------



 



reserved, to terminate the employment of the Participant at any time for any
reason whatsoever, with or without Cause. Participant acknowledges and agrees
that the continued vesting of the Options granted hereunder is premised upon his
provision of future services with the Company and such Option shall not
accelerate upon his termination of employment for any reason unless specifically
provided for herein.
     13.      Taxes and Share Withholding. At such time as the Participant has
taxable income in connection with an Option (a “Taxable Event”), the Participant
shall pay to the Company in cash an amount equal to the minimum federal, state
and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”).
     14.      Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that, unless and until some other address be so designated, all
notices or communications by the Participant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to him at his address as recorded in the records of
the Company. Notwithstanding the foregoing, at such time as the Company
institutes a policy for delivery of notice by e-mail, notice may be given in
accordance with such policy.
     15.      Nonqualified Stock Option. The Option granted hereunder is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Code (“ISO”).
     16.      Binding Effect. Subject to Section 7 hereof, this Agreement shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.
     17.      Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to its
conflict of law principles.
     18.      Plan. The terms and provisions of the Plan are incorporated herein
by reference, and the Participant hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control. All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan.
     19.      Electronic Transmission. The Company reserves the right to deliver
any notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.
* * * * * *

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     
 
  ALLIANCE DATA SYSTEMS
 
  CORPORATION
 
   
 
  By:
 
   
 
  (-S- TRANSIENT C. TAYLOR) [d43460d4346002.gif]
 
   
 
   
 
  Transient C. Taylor
 
  Executive Vice President, Human Resources
 
   
 
  PARTICIPANT
 
   
 
   
 
  [First] [Last]

6